DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 07/06/2022.  Claims remain pending in the application after Claims 28-30 are withdrawn. Claims independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections. 
Claim 26 is objected to because of the following informalities:  
in Claim 26, line 6, "the selected element" appears to be "the second selected element".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's clarification and amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gohr et al. (US 2013/0138227 A1, published on 05/30/2013), hereinafter Gohr in view of Eryurek et al. (US 2005/0033466A1, published on 02/10/2005), hereinafter Eryurek, SIEMENS ("SIMATIC Industrial Software Safety Matrix Configuration Manual", published in Feb., 2010), hereinafter SIEMENS, and SHI et al. (CN 103807980 A, published on 05/21/2014), hereinafter SHI.

Independent Claims 1 and 11
Gohr discloses a computer-implemented method of visualizing safety events within a process plant (Gohr, ¶ [0001]: a method in an industrial safety system for controlling process or equipment by providing an online viewer), the method comprising: 
accessing a cause and effect matrix (CEM) (Gohr, ¶¶ [0009] and [0028]: the operator can see or access to the cause and effect matrix in an online viewer to control and monitor processes from any process industry group) having a set of causes and a set of effects, wherein each of the set of causes represents a condition within the process plant and each of the set of effects represents an effect to be performed within the process plant, wherein each of the set of effects are related to one or more causes of the set of causes as one or more cause-effect pairs whereby a corresponding effect activates in response to an occurrence of one or more corresponding causes, and wherein each of a set of monitored safety events within the process plant corresponding to the one or more cause-effect pairs (Gohr, FIG. 1; ¶¶ [0005]-[0006] and [0039]; ABSTRACT: the industrial safety system includes components with safety devices and enables signals to be generated as a result of an event or alarm/cause; an automated link is created between the event or alarm/cause and an effect or an action to be taken upon receipt of the event or alarm signal using a cause and effect matrix or diagram, wherein causes are arranged in horizontal rows and effects are arranged in vertical columns); 
receiving, via a user interface, a selection of a monitored safety event of the set of monitored safety events (Gohr, 41 in FIG. 2; ¶¶ [0045]-[0046]: a user can select any effect cell such as any of effects 16, 36 in FIG. 1); 
determining, a first status of the monitored safety event at a first time, wherein the first status indicates a safety level of the monitored safety event corresponding to a safety logic of the CEM, where the safety level indicates the monitored safety event, where  the safety level is determined based on a logical state  (Gohr, ¶ [0021]: the status of a device, which was signal to trip, and did not trip, is determined by tracing trip signals and checking information held by each device that received a signal to trip and comparing that with information about whether the device has tripped, or not; the status of the device is also visible on the live-view cause and effect matrix) (Gohr, ¶ [0007]: a typical shutdown level will have a number of causes connected and will trip the effects connected to it; 67 and 68 in FIG. 4; ¶¶ [0056]-[0060]: live values such as a status indicator or list may be shown in a display area 67 and/or a list of alarms/events/causes may be displayed in a display such as 68; FIGS.  1 and 4, ¶¶ [0045]-[0046]: since the live value status indicator 67 is shown in a faceplate linked to selected effect cell, the live value status indicator 67 must also be based on one or more cause-effect pairs corresponding to the monitored safety event and indicating a logical state of the one or more cause-effect pairs that have been tripped/activated).
detecting a change in status to the monitored safety event indicating that the logical state  (Gohr, ¶ [0007]: a typical shutdown level will have a number of causes connected and will trip the effects connected to it; Gohr, FIG. 4; ¶¶ [0056]-[0060]: live values of a status indicator or list and/or a list of alarms/events/causes are displayed on the faceplate; therefore, it can detect any changes in status of the monitored safety event for the selected effect, including the indicators 51, 55, 67, 68, and 34; FIGS.  1 and 4, ¶¶ [0045]-[0046]: since the live value status indicator shown in a faceplate is linked to selected effect cell, the live value status indicator must also be based on one or more cause-effect pairs corresponding to the monitored safety event and indicating a logical state of the one or more cause-effect pairs that have been tripped/activated); 
in response to the change in status: determining a second status of the monitored safety event at a second time according to the change in status (Gohr, FIG. 4; ¶¶ [0056]-[0060]: live values of a status indicator or list and/or a list of alarms/events/causes are displayed on the faceplate; therefore, a second status of the monitored safety event for the selected effect at a second time will be determined and displayed on the faceplate, including the indicators 51, 55, 67, 68, and 34); and 
displaying, in the user interface, an indication of the monitored safety event over time including at least the first status  or  (Gohr, 67 and 68 in FIG. 4; ¶¶ [0056]-[0060]: live values such as a status indicator or list may be shown in a display area 67 and/or a list of alarms/events/causes may be displayed in a display area 68 on the faceplate; therefore, it can display live updates/changes at different time regarding to the status of the monitored safety event for the selected effect on the faceplate, including the indicators 51, 55, 67, 68, and 34) (Gohr, ¶¶ [0065] and [0079]: allowing user to access past historical data from the faceplate).
Gohr further discloses a memory configured to store (i) a set of computer-executable instructions (Gohr, ¶  [0082]: computer program code elements are stored in memory or other suitable computer readable medium ), and (ii) a cause and effect matrix (CEM) (Gohr, ¶ [0075]: the cause and effect diagram/matrix is saved in a database with a XML-format); a processor interfaced with the user interface and the memory, and configured to execute the set of computer-executable instructions to cause the processor to perform the method (Gohr, ¶¶ [0081]-[0082]: the computer programs for carrying out methods are executed by one or more processors) described above.
Gohr fails to explicitly disclose (1) where the safety level indicates a degree of degradation from a normal operating state; (2) where the degree of degradation is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs corresponding to the monitored safety event; (3) detecting a changes in status to the monitored safety event indicating that the number of the one or more cause-effect pairs that have been tripped has changed; and (4) displaying, in the user interface, an indication of the monitored safety event over time including at least the first status and the second status.
Eryurek teaches a system and a method for monitoring activities in the process control system within process plants (Eryurek, ¶¶ [0002] and [0044]), (1) where the safety level indicates a degree of degradation from a normal operating state (Eryurek, FIGS. 8 and 16; ¶¶ [0091], [0108]-[0109], and [0124]: a performance/health index which indicates the relative performance/health of a device, unit, area, etc. within a plant is displayed in GUI; this performance/health index may be a measure of the performance/health of an entity with respect to the possible/maximum performance/health of that entity; i.e., performance/health index 100% indicating the status of normal/perfect condition and therefore these indices indicating the degree of degradation from normal status); 
(2) where the degree of degradation is determined based on a combined index out of a total weight  corresponding to the monitored safety event (Eryurek, FIGS. 10-11; ¶¶ [0111], [0109], and [0119]: each of the indices, e.g., health/performance index,  generated by the index generator routine land displayed via the GUI may be calculated for individual devices, for logical and/or physical groupings of devices, for logical processes (e.g., control loops), for logical groupings of devices such as units and areas, etc.; the index values (e.g., health/performance index values) of the entire unit 500 (effect) shown in FIG. 8 composed of the index values associated with each of the sub-units and/or devices (causes) listed in a table of FIG. 10 or 11 that make up the unit 500 via weighted averages; i.e., the unit 500 (effect) with each of the sub-units and/or devices (causes) listed in the table shown in FIG. 10 or 11 forms each cause–effect pair and the index values of the unit 500 (effect) are evaluated based on combined contributions of the index values from each of the associated sub-units and/or devices (causes) out of total weight from each of the associated sub-units and/or devices (causes));
(3) detecting a change in status to the monitored safety event indicating that the combined index  (Eryurek, FIGS. 10-11 and 15; ¶¶ [0111], [0109], [0119], and [0122]-[0123]: the unit 500 (effect) with each of the sub-units and/or devices (causes) listed in the table shown in FIG. 10 or 11 forms each cause–effect pair and the index values of the unit 500 (effect) are evaluated at different time based on combined contributions of the index values for each of the associated sub-units and/or devices (causes); the values of the various indices (e.g., health/performance index values) at different time may be calculated and plotted as a function of time); 
(4) displaying, in the user interface, an indication of the monitored safety event over time including at least the first status and the second status (Eryurek, FIG. 15; ¶¶ [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation) may be plotted as a function of time; i.e., displaying an indication of degree of degradation over time for a unit/device including at least the first status and the second status).
Gohr and Eryurek are analogous art because they are from the same field of endeavor, a system and a method for monitoring activities in the process control system within process plants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Eryurek to Gohr.  Motivation for doing so would enable a user to more intuitively analyze any trends or any other time-based changes that may be indicative of a problem; allow a user to quickly ascertain whether an area is performing properly and will continue to perform properly; and also quickly identify those devices, units, sub units, etc. that may need attention and/or which may be causing a particular problem (Eryurek, ¶¶ [0122] and [0124]).
Gohr in view of Eryurek further discloses a typical shutdown level will have a number of causes connected and will trip the effects connected to it (Gohr, ¶ [0007])
Gohr in view of Eryurek fails to explicitly disclose where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs corresponding to the monitored safety event, and detecting a change in status to the monitored safety event indicating that the number of the one or more cause-effect pairs that have been tripped has changed.
SIEMENS teaches a system and a method for fail-safe automation using Safety Matrix (SIEMENS, Section 1.1 in Page 15), where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped number of the one or more cause-effect pairs that have been tripped has changed (SIEMENS, Section 8.3 in Page 126  and Section 11.1.4 in Page 160: displaying view of an individual effect with associated intersections and causes as well as number of active causes within Safety Matrix Viewer faceplates, wherein the causes are active when tripping conditions are satisfied; i.e., determining and displaying number of active/tripping causes associated with an individual effect as a safety indicator comparing to normal operation of zero active cause) (SIEMENS, Section 4.3 in Page 90 and Section 11.1.4 in Page 160: if the "Auto acknowledge active cause" check box is selected, the active cause will be cleared automatically as soon as the tripping condition is no longer satisfied; this check box is selected by default; i.e., the number of active cause determined and displayed in Safety Matrix Viewer will be automatically updated/changed at different time by default when the tripping conditions are changed; in other words, the number of active cause displayed in Safety Matrix Viewer is a live value similar to 67 of FIG. 4 disclosed in Gohr or it can be displayed in a time plot as taught by Eryurek in FIG. 15 as a health index to access past historical data).
Gohr in view of Eryurek, and SIEMENS are analogous art because they are from the same field of endeavor, a system and a method for fail-safe automation using Safety Matrix.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SIEMENS to Gohr in view of Eryurek.  Motivation for doing so would allow a user to quickly ascertain whether an associated effect area is performing properly and will continue to perform properly; and also quickly identify active pre-alarms status for effects (SIEMENS, Section 8.3 in Page 126).
Gohr in view of Eryurek, and SIEMENS fails to explicitly disclose where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs.
SHI teaches a system and a method relating to abnormality detection (SHI, ¶ [0001]), where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs (SHI, ABSTRACT; ¶¶ [0007] and [0038]: calculating equipment (i.e., effect) abnormal/exception factors F by r/R (i.e., r out of R), where r represents the number of abnormal rooms (i.e., abnormal/tripped causes) controlled by the equipment (i.e., effect), and R represents the total number of rooms (i.e., causes) controlled by the equipment (i.e., effect)).
Gohr in view of Eryurek and SIEMENS, and SHI are analogous art because they are from the same field of endeavor, a system and a method relating to abnormality detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SHI to Gohr in view of Eryurek and SIEMENS.  Motivation for doing so would allow a user to quickly find abnormal equipment and causes in a system (SHI, ¶ [0044]).

Claims 2 and 12
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein detecting the change in status to the monitored safety event comprises: in response to a time period expiring, detecting the change in status to the monitored safety event (Gohr, ¶ [0044]: a valve that should close has a certain amount of time to fulfill that operation; detecting if the end-switch is not reached within that time by a time-out or watchdog).

Claims 3 and 13
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein displaying the indication of the monitored safety event comprises: displaying the first status of the monitored safety event as a first graphical object; and displaying the second status of the monitored safety event as a second graphical object different from the first graphical object (Gohr, FIG. 4; ¶ [0079]: “… providing on the faceplate 50 one or more controls for accessing live 35, 51, 55 and/or historical data 62-68 …”) (Eryurek, FIG. 15; ¶¶ [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation) may be plotted as a function of time; i.e., displaying different degree of degradation at different times using different graphical objects, e.g., different points, different line segments, etc.).

Claims 4 and 14
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein displaying the indication of the monitored safety event comprises: displaying the first status of the monitored safety event as at least two first graphical objects; and displaying the second status of the monitored safety event as at least two second graphical objects (Gohr, FIG. 4; ¶ [0079]: “… providing one the faceplate 50 one or more controls for accessing live 35, 51, 55 and/or historical data 62-68 …”) (Eryurek, FIG. 15; ¶¶ [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation) may be plotted as a function of time; i.e., displaying different degree of degradation for various indices at different times using different types of graphical objects at a given time, e.g., different solid/dotted points, different solid/dotted line segments, etc.).

Claims 5 and 15
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein displaying the indication of the monitored safety event comprises: determining a degree of change between the first status and the second status of the monitored safety event; and displaying, in the user interface, the degree of change (Gohr, 34 in FIG. 4; ¶¶ [0060] and [0079]: % changes of live motor voltage is displayed on the faceplate) (Gohr, 40 in FIG. 4; ¶ [0055]: allow users to view a trend of status changes) (Eryurek, FIG. 15; ¶¶ [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation from 100%) may be plotted as a function of time; i.e., displaying degree of degradation changed from 100% at different times).

Claims 6 and 16
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses in response to a time period expiring, determining that the second status of the monitored safety event did not change; and displaying, in the user interface, an indication of the second status of the monitored safety event is unchanged (Gohr, ¶ [0044]: “… access and display information such as whether a timeout has occurred for a valve or other component operation in the device that has not tripped …”).

Claims 7 and 17
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, via the user interface, a selection of the second status of the monitored safety event, wherein the monitored safety event has a set of associated conditions; and displaying, in the user interface, a condition status for each of the set of associated conditions (Gohr, 40 in FIG. 4; ¶ [0055]: a user may select an option from a list or similar function in the pop-up 40 to open the device, view alarms/events/causes, access values, view trend, and so on) (Gohr, 51 in FIG. 4; ¶ [0065]: clicking “Tripped” button 51 brings up full details on the most recent trip signal or signals, i.e., a condition or conditions which cause an action/effect to trip).

Claims 8 and 18
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, via the user interface, a selection of the second status of the monitored safety event, wherein the monitored safety event has an associated condition that is present; and displaying, in the user interface, an indication of a device within the process plant that is causing the associated condition to be present (Gohr, 51 in FIG. 4; ¶ [0065]: clicking “Tripped” button 51 brings up full details on the most recent trip signal or signals, i.e., a condition or conditions which cause an action/effect to trip).

Claims 9 and 19
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses storing, in memory, data representative of the monitored safety event, the first status of the monitored safety event, and the second status of the monitored safety event (Gohr, ¶ [0065], [0079], and [0082]: allow for users to access live data, past trips, or historical data anytime; therefore, these data are stored in the memory).

Claims 10 and 20
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claims 1 and 11 respectively and further discloses displaying, in the user interface, an additional indication of an additional monitored safety event over time including at least an additional first status and an additional second status (Eryurek, FIG. 15; ¶¶ [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation from 100%) may be plotted as a function of time; i.e., displaying an indication of degree of degradation over time for different units/devices including at least an additional first and an additional second status) (Gohr, FIGS. 1 and 5-6; ¶ [0042]: “… a first indicator 21 … is shown … as a first shading appearance superimposed over an effect cell 16”; “superimposed over another effect cell 36 is shown a second indicator 31 with a second and different visual appearance …”) (Gohr, FIG. 4; ¶¶ [0060] and [0079]: live values of a status indicator or list and/or a list of alarms/events/causes are displayed on the faceplate; providing and displaying on the faceplate one or more live process values of the device; and/or providing on the faceplate one or more controls for accessing different live data and/or historical data).

Independent Claim 21
	Gohr discloses a computer-implemented method of visualizing safety events within a process plant (Gohr, ¶ [0001]: a method in an industrial safety system for controlling process or equipment by providing an online viewer), the method comprising: 
accessing safety logic corresponding to the process plant having a set of causes and a set of effects, wherein each of the set of causes represents a condition within the process plant and each of the set of effects represents an action to be performed within the process plant, wherein each of the set of effects are related to one or more causes as cause-effect pairs whereby a corresponding effect activates in response to an occurrence of one or more corresponding causes, and wherein each of a set of monitored safety events within the process plant corresponds to one or more of the cause-effect pairs (Gohr, ¶¶ [0009] and [0028]: the operator can see or access to the cause and effect matrix in an online viewer to control and monitor processes from any process industry group; FIG. 1; ¶¶ [0005]-[0006] and [0039]; ABSTRACT: the industrial safety system includes components with safety devices and enables signals to be generated as a result of an event or alarm/cause; an automated link is created between the event or alarm/cause and an effect or an action to be taken upon receipt of the event or alarm signal using a cause and effect matrix or diagram, wherein causes are arranged in horizontal rows and effects are arranged in vertical columns; cause is represented in the cause and effect matrix by a program logic component, which is a portion of control code, usually a standardized or logic component held in a library, which is commonly in the form of a function block, or control module or similar; each cause input and each effect output may be identified and represented in the matrix in the form of a function block or other process logic component); 
receiving, via a user interface, a selection of a monitored safety event of the set of monitored safety events (Gohr, 41 in FIG. 2; ¶¶ [0045]-[0046]: a user can select any effect cell such as any of effects 16, 36 in FIG. 1); 
determining, a current status of the monitored safety event, wherein the current status indicates a safety level of the monitored safety event corresponding to the safety logic, where the safety level indicates  safety level is determined based on a logical state  (Gohr, ¶ [0021]: the status of a device, which was signal to trip, and did not trip, is determined by tracing trip signals and checking information held by each device that received a signal to trip and comparing that with information about whether the device has tripped, or not; the status of the device is also visible on the live-view cause and effect matrix) (Gohr, ¶ [0007]: a typical shutdown level will have a number of causes connected and will trip the effects connected to it; 67 and 68 in FIG. 4; ¶¶ [0056]-[0060]: live values such as a status indicator or list may be shown in a display area 67 and/or a list of alarms/events/causes may be displayed in a display such as 68; FIGS.  1 and 4, ¶¶ [0045]-[0046]: since the live value status indicator 67 is shown in a faceplate linked to selected effect cell, the live value status indicator 67 must also be based on one or more cause-effect pairs corresponding to the monitored safety event and indicating a logical state of the one or more cause-effect pairs that have been tripped/activated); 
displaying, in the user interface, the current status of the monitored safety event (Gohr, 67 and 68 in FIG. 4; ¶¶ [0056]-[0060]: live values such as a status indicator or list may be shown in a display area 67 and/or a list of alarms/events/causes may be displayed in a display area 68 on the faceplate; therefore, it can display live updates/changes at different time regarding to the status of the monitored safety event for the selected effect on the faceplate, including the indicators 51, 55, 67, 68, and 34).  
Gohr fails to explicitly disclose (1) where the safety level indicates a degree of degradation from a normal operating state; (2) where the degree of degradation is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs corresponding to the monitored safety event.
Eryurek teaches a system and a method for monitoring activities in the process control system within process plants (Eryurek, ¶¶ [0002] and [0044]), (1) where the safety level indicates a degree of degradation from a normal operating state (Eryurek, FIGS. 8 and 16; ¶¶ [0091], [0108]-[0109], and [0124]: a performance/health index which indicates the relative performance/health of a device, unit, area, etc. within a plant is displayed in GUI; this performance/health index may be a measure of the performance/health of an entity with respect to the possible/maximum performance/health of that entity; i.e., performance/health index 100% indicating the status of normal/perfect condition and therefore these indices indicating the degree of degradation from normal status); 
(2) where the degree of degradation is determined based on a combined index out of a total weight  corresponding to the monitored safety event (Eryurek, FIGS. 10-11; ¶¶ [0111], [0109], and [0119]: each of the indices, e.g., health/performance index,  generated by the index generator routine land displayed via the GUI may be calculated for individual devices, for logical and/or physical groupings of devices, for logical processes (e.g., control loops), for logical groupings of devices such as units and areas, etc.; the index values (e.g., health/performance index values) of the entire unit 500 (effect) shown in FIG. 8 composed of the index values associated with each of the sub-units and/or devices (causes) listed in a table of FIG. 10 or 11 that make up the unit 500 via weighted averages; i.e., the unit 500 (effect) with each of the sub-units and/or devices (causes) listed in the table shown in FIG. 10 or 11 forms each cause–effect pair and the index values of the unit 500 (effect) are evaluated based on combined contributions of the index values from each of the associated sub-units and/or devices (causes) out of total weight from each of the associated sub-units and/or devices (causes)).
Gohr and Eryurek are analogous art because they are from the same field of endeavor, a system and a method for monitoring activities in the process control system within process plants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Eryurek to Gohr.  Motivation for doing so would enable a user to more intuitively analyze any trends or any other time-based changes that may be indicative of a problem; allow a user to quickly ascertain whether an area is performing properly and will continue to perform properly; and also quickly identify those devices, units, sub units, etc. that may need attention and/or which may be causing a particular problem (Eryurek, ¶¶ [0122] and [0124]).
Gohr in view of Eryurek further discloses a typical shutdown level will have a number of causes connected and will trip the effects connected to it (Gohr, ¶ [0007])
Gohr in view of Eryurek fails to explicitly disclose where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs corresponding to the monitored safety event.
SIEMENS teaches a system and a method for fail-safe automation using Safety Matrix (SIEMENS, Section 1.1 in Page 15), where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped  (SIEMENS, Section 8.3 in Page 126 and Section 11.1.4 in Page 160: displaying view of an individual effect with associated intersections and causes as well as number of active causes within Safety Matrix Viewer faceplates, wherein the causes are active when tripping conditions are satisfied; i.e., determining and displaying number of active/tripping causes associated with an individual effect as a safety indicator) (SIEMENS, Section 4.3 in Page 90 and Section 11.1.4 in Page 160: if the "Auto acknowledge active cause" check box is selected, the active cause will be cleared automatically as soon as the tripping condition is no longer satisfied; this check box is selected by default; i.e., the number of active cause determined and displayed in Safety Matrix Viewer will be automatically updated/changed at different time by default when the tripping conditions are changed; in other words, the number of active cause displayed in Safety Matrix Viewer is a live value similar to 67 of FIG. 4 disclosed in Gohr or it can be displayed in a time plot as taught by Eryurek in FIG. 15 as a health index to access past historical data).
Gohr in view of Eryurek, and SIEMENS are analogous art because they are from the same field of endeavor, a system and a method for fail-safe automation using Safety Matrix.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SIEMENS to Gohr in view of Eryurek.  Motivation for doing so would allow a user to quickly ascertain whether an associated effect area is performing properly and will continue to perform properly; and also quickly identify active pre-alarms status for effects (SIEMENS, Section 8.3 in Page 126).
Gohr in view of Eryurek, and SIEMENS fails to explicitly disclose where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs.
SHI teaches a system and a method relating to abnormality detection (SHI, ¶ [0001]), where the degree of degradation/safety level is determined based on a number of the one or more cause-effect pairs that have been tripped out of a total number of the one or more cause-effect pairs (SHI, ABSTRACT; ¶¶ [0007] and [0038]: calculating equipment (i.e., effect) abnormal/exception factors F by r/R (i.e., r out of R), where r represents the number of abnormal rooms (i.e., abnormal/tripped causes) controlled by the equipment (i.e., effect), and R represents the total number of rooms (i.e., causes) controlled by the equipment (i.e., effect)).
Gohr in view of Eryurek and SIEMENS, and SHI are analogous art because they are from the same field of endeavor, a system and a method relating to abnormality detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SHI to Gohr in view of Eryurek and SIEMENS.  Motivation for doing so would allow a user to quickly find abnormal equipment and causes in a system (SHI, ¶ [0044]).

Claim 22
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claim 21 and further discloses displaying, in the user interface, a menu of one or more representation types for the monitored safety event; receiving, via a user interface, a selection of a representation type; and displaying, in the user interface, the current status of the monitored safety event according to the representation type (Gohr, 40 in FIG. 4; ¶¶ [0046] and [0055]: by activating the cell in a computer mouse-over or a right mouse-click, a selection such as a pop-up box or drop-down list or list of selectable functions will be opened (see 40, FIG. 4) so that the user can choose a selection that operates a device linked to the effect cell; the user may select an option from a list or similar function in the pop-up 40 to: open the Device, to view an Alarm/Cause, access a Value, view a Trend and so on; i.e., different information representation views will be displayed according to selected representation type) (Gohr, FIG. 4; ¶ [0061]: at the bottom of the faceplate three selectors are provided allowing the user to switch from reduced faceplate, currently selected (left), to standard faceplate (centre) or to extended faceplate (right)) (Eryurek, ¶ [0105]: one or more pull-down menus that enable a user to navigate through the pages in a desired manner to view and/or retrieve a particular type of information).

Claim 23
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claim 22 and further discloses wherein the selection of the representation type is a selection of one or more of a symbol, a color, a graphic, a line, a numeric display (Gohr, 40 in FIG. 4; ¶¶  [0055] and [0059]: the user may select an option from a list or similar function in the pop-up 40 to: open the Device, to view an Alarm/Cause, access a Value (i.e., numeric display), view a Trend (i.e., line or graphic) and so on) (Eryurek, FIGS. 14 and 18-19; ¶¶ [0121] and [0127]: enable the user to request the display of a graphical representation of the data used to generate the VI for that valve via the GUI).  

Claim 24
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claim 21 and further discloses receiving, via the user interface, a selection of a second monitored safety event; and displaying, via the user interface and coincidentally with the current status of the monitored safety event, a current status of the second monitored safety event (Eryurek, ¶¶ [0104]-[0107]: a graphical user interface (GUI) that is integrated with the asset utilization expert to facilitate a user's interaction with the various asset utilization capabilities provided by the asset utilization expert; one or more pull-down menus that enable a user to navigate through the pages in a desired manner to View and/or retrieve a particular type of information; FIG. 16; ¶¶ [0124] and [0060]: one or more of the VI (variability index), HI (health index), UI (utilization index) and PI (performance index) values may be displayed for one or more of the devices shown within the area 600; FIGS. 25-26; ¶¶ [0130]-[0131]: various parameters and characteristics of one or more loops may all be monitored simultaneously).
Motivation for doing so would  allow a user to quickly ascertain whether an area is performing properly and will continue to perform properly, and further allow a user to quickly identify those devices, units, sub-units, etc. that may need attention and/or which may be causing a particular problem (Eryurek, ¶ [0124]).

Claim 25
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claim 21 and further discloses determining that the selected monitored safety event corresponds to an effect from the set of effects; and displaying, via the user interface, information related to one or more conditions that correspond to the effect (Gohr, FIG. 4; ¶ [0056]: a second control (not shown) is linked to an effect cell indicated by reference number 54 which can be activated by an operator input to open a faceplate 50 for the device 14 linked to the effect cell; ¶¶ [0059]-[0060]: access may also be provided to Alarm lists and/or Event lists (i.e., Causes lists) for this device; a list of alarms/causes may be displayed in a display such as 68; ¶ [0067]: identify which causes are linked to the effect cell to which the device receiving the trip signal is associated).

Claim 26
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claim 21 and further discloses wherein the selection of the monitored safety event is a first selection, the method further comprising: receiving, via the user interface, second selection of an element of the user interface displaying the current status of the monitored safety event; and displaying, via the user interface, a view of the system configuration including a device corresponding to the second selected element (Gohr, FIG. 4; ¶ [0056]: the cause and effect matrix may be configured so that an input such as a left click or double click on an effect cell in the cause and effect matrix results in generating a faceplate for the device linked to the effect cell; FIGS. 2 and 5-6; ¶¶ [0047]-[0054] and [0072]: the faceplate is opened by activating the effect cell with a first type of user input, such as a mouse double-click or a left-click or similar; a device in FIG.5 or 6 linked to an effect cell may be opened, displayed and the device operated by activating the effect cell with a second type of user input, such as a mouse-over then selection from a pop-up or drop down; or by a mouse right-click or similar). 

Claim 27
Gohr in view of Eryurek, SIEMENS, and SHI discloses all the elements as stated in Claim 21 and further discloses determining that the monitored safety event corresponds to an effect corresponding to one or more conditions of the process plant; and displaying, via the user interface, an indication of each of the conditions (Gohr, FIG. 4; ¶ [0056]: a second control (not shown) is linked to an effect cell indicated by reference number 54 which can be activated by an operator input to open a faceplate 50 for the device 14 linked to the effect cell; ¶¶ [0059]-[0060]: access may also be provided to Alarm lists and/or Event lists (i.e., Causes lists) for this device; a list of alarms/causes may be displayed in a display such as 68; ¶ [0067]: identify which causes are linked to the effect cell to which the device receiving the trip signal is associated) (Eryurek, FIGS. 10-12; ¶ [0121]: indicate one or more possible causes for an excessively high or possibly an excessively low VI value).  

Response to Arguments
Applicant’s arguments filed on 07/06/2022 with respect to Claims 1, 11, and 21 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ABBASSIAN et al. (US 2014/0309936A1, published on 10/16/2014) discloses a computer-implemented system for monitoring and managing well drilling and production operations (ABBASSIAN.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175          
                                                                                                                                                                                              
/REZA NABI/Primary Examiner, Art Unit 2175